ALLOWABILITY NOTICE
General Information
The applicant’s amendment filed June 29, 2022 is acknowledged and has been entered into the record. The replacement drawings filed June 29, 2022 overcome the rejection under 35 U.S.C.  112 (a) and (b) and the rejection is withdrawn.
Conclusion
The application is in condition for allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN D. WANNEMACHER whose telephone number is (571)272-9568. The examiner can normally be reached Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.D.W./Examiner, Art Unit 2918                                                                                                                                                                                                        
/RACHEL A. VOORHIES/Primary Examiner, Art Unit 2923